Citation Nr: 0332604	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, to include 
the propriety of the reduction in rating from 20 percent to 
10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 until 
December 1964.

Service connection for bilateral hearing loss was granted by 
rating action dated in February 2000 and evaluated as 20 
percent disabling effective from May 7, 1999.  The veteran 
appealed for a higher rating in December 2000.  By rating 
determination dated in July 2001, the RO proposed to reduce 
the 20 percent disability evaluation for bilateral hearing 
loss, which had been in effect since May 7, 1999.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision, which reduced the 
disability evaluation for bilateral hearing loss to 10 
percent, effective from July 1, 2002.

The veteran was afforded a personal hearing before the 
undersigned Member of the Board, via videoconference, in 
November 2002; the transcript of which is of record.


REMAND

The veteran asserts that his hearing ability has not 
improved, and that it is more disabling than reflected by the 
currently assigned disability evaluation.  He contends that 
the reduction in rating from 20 to 10 percent was improper 
and should be restored, and that a higher rating is 
warranted. 

A review of the record reflects that on VA audiology 
examination in January 2000, the examiner indicated that 
yearly audiologic evaluation was recommended in the veteran's 
case.  Review of the evidence shows that he has not had a VA 
audiology evaluation since October 2001.  Therefore, a 
current examination is clinically indicated to ascertain the 
current hearing status.

The record also indicates that the veteran appears to seek 
treatment for hearing impairment on a VA outpatient basis.  
The most recent VA clinic note of record is dated in November 
2000.  It is also shown that he had a private audiologic 
evaluation in July 2001.  The RO should thus retrieve any 
subsequent records in this regard from VA and private 
providers.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for hearing impairment since May 
1999.  Complete clinical records should 
be obtained from each health care 
provider the appellant identifies, if 
not already of record

3.  All of the veteran's VA audiology 
clinic records dating from December 
2000 should be requested and associated 
with the claims folder.

4.  The veteran should be scheduled for 
a comprehensive EAR examination, to 
include an AUDIOMETRIC evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  All indicated 
tests should be performed, and all 
clinical findings should be reported in 
detail.  The claims folder must be 
available to the examiner.  

5.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims of entitlement to an 
evaluation in excess of 10 percent for 
bilateral hearing loss, to include the 
propriety of the reduction in rating from 
20 percent to 10 percent, based on all 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




